UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended December 31, 2006 Commission File Number 1-6560 THE FAIRCHILD CORPORATION (Exact name of Registrant as specified in its charter) Delaware (State of incorporation or organization) 34-0728587 (I.R.S. Employer Identification No.) 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102 (Address of principal executive offices) (703) 478-5800 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety (90) days:[] Yes[X] No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer: [] Large accelerated file[] Accelerated filer[X] Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No On October 31, 2007, the number of shares outstanding of each of the Registrant’s classes of common stock was as follows: Title of Class Class A Common Stock, $0.10 Par Value 22,604,835 Class B Common Stock, $0.10 Par Value 2,621,338 THE FAIRCHILD CORPORATION INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED DECEMBER 31, 2006 PART I. FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Balance Sheets as of December 31, 2006 (unaudited) and September 30, 2006 3 Condensed Consolidated Statements of Operations for the Three Months Ended December 31, 2006 and 2005 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2006 and 2005 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Results of Operations and Financial Condition 22 Item 3. Quantitative and Qualitative Disclosure About Market Risk 31 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 5. Other Information 33 Item 6. Exhibits 33 All references in this Quarterly Report on Form 10-Q to the terms ‘‘we,’’ ‘‘our,’’ ‘‘us,’’ the ‘‘Company’’ and ‘‘Fairchild’’ refer to The Fairchild Corporation and its subsidiaries. All references to ‘‘fiscal’’ in connection with a year shall mean the 12 months ended September 30th. PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, 2006 September 30, 2006 CURRENT ASSETS: (Unaudited) Cash and cash equivalents $ 6,016 $ 8,541 Short-term investments - unrestricted 34,694 50,510 Short-term investments - restricted 34,294 6,002 Accounts receivable-trade, less allowances of $1,129 and $1,083 33,515 16,927 Finished goods inventories, less reserves of $15,573 and $15,223 115,606 106,718 Prepaid expenses and other current assets 12,492 10,795 Total Current Assets 236,617 199,493 Property, plant and equipment, net of accumulated depreciation of $26,778 and $24,989 58,931 58,698 Goodwill 12,479 14,128 Amortizable intangible assets, net of accumulated amortization of $1,815 and $1,673 1,176 1,279 Unamortizable intangible assets 32,130 30,969 Prepaid pension assets 33,798 33,373 Deferred loan fees 2,839 3,170 Long-term investments - unrestricted 3,499 4,370 Long-term investments - restricted 36,559 60,949 Notes receivable 3,392 5,396 Other assets 2,884 3,304 TOTAL ASSETS $ 424,304 $ 415,129 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 3 THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) LIABILITIES AND STOCKHOLDERS’ EQUITY December 31, 2006 September 30, 2006 (Unaudited) CURRENT LIABILITIES: Bank notes payable and current maturities of long-term debt $ 52,380 $ 25,492 Accounts payable 31,632 26,325 Accrued liabilities: Salaries, wages and commissions 9,577 10,044 Insurance 7,378 7,357 Interest 892 1,810 Other accrued liabilities 30,142 28,304 Income taxes 1,175 2,314 Current liabilities of discontinued operations - 62 Total Current Liabilities 133,176 101,708 LONG-TERM LIABILITIES: Long-term debt, less current maturities 41,410 65,450 Other long-term liabilities 32,161 31,750 Pension liabilities 40,157 40,622 Retiree health care liabilities 25,345 26,008 Deferred tax liability 4,714 4,530 Noncurrent income taxes 40,397 39,923 Noncurrent liabilities of discontinued operations 16,120 16,120 TOTAL LIABILITIES 333,480 326,111 Commitments and contingencies STOCKHOLDERS' EQUITY: Class A common stock, $0.10 par value; 40,000 shares authorized, 30,480 shares issued and 22,605 shares outstanding; entitled to one vote per share 3,047 3,047 Class B common stock, $0.10 par value; 20,000 shares authorized, 2,621 shares issued and outstanding; entitled to ten votes per share 262 262 Paid-in capital 232,618 232,612 Treasury stock, at cost, 7,875 shares of Class A common stock (76,352 ) (76,352 ) Accumulated deficit (19,175 ) (15,680 ) Notes due from stockholders (43 ) (43 ) Accumulated other comprehensive loss (49,533 ) (54,828 ) TOTAL STOCKHOLDERS' EQUITY 90,824 89,018 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 424,304 $ 415,129 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 4 THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended December 31, 2006 2005 (Unaudited) REVENUE: (Restated) Net sales $ 60,386 $ 51,310 Rental revenue 237 237 60,623 51,547 COSTS AND EXPENSES: Cost of goods sold 38,010 32,088 Cost of rental revenue 60 56 Selling, general & administrative expense 36,279 29,042 Other income, net (3,088 ) (573 ) Amortization of intangibles 138 128 71,399 60,741 OPERATING LOSS (10,776 ) (9,194 ) Interest expense (5,050 ) (2,986 ) Interest income 1,119 348 Net interest expense (3,931 ) (2,638 ) Investment income 1,196 928 Increase in fair market value of interest rate contract - 836 Loss from continuing operations before taxes (13,511 ) (10,068 ) Income tax (provision) benefit (607 ) 13 Equity in earnings (loss) of affiliates, net 89 (41 ) Loss from continuing operations (14,029 ) (10,096 ) Loss from discontinued operations, net (1,966 ) (411 ) Gain on disposal of discontinued operations, net 12,500 12,500 NET EARNINGS (LOSS) $ (3,495 ) $ 1,993 BASIC AND DILUTED EARNINGS (LOSS) PER SHARE: Loss from continuing operations $ (0.56 ) $ (0.40 ) Loss from discontinued operations, net (0.08 ) (0.02 ) Gain on disposal of discontinued operations, net 0.50 0.50 NET EARNINGS (LOSS) PER SHARE $ (0.14 ) $ 0.08 Weighted average shares outstanding: Basic and Diluted 25,226 25,226 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 5 THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended December 31, 2006 2005 (Unaudited) (Restated) Cash flows from operating activities: Net earnings (loss) $ (3,495 ) $ 1,993 Depreciation and amortization 2,020 1,746 Non-cash interest expense 1,807 258 Gain on collection of note receivable (2,110 ) - Stock compensation expense 6 43 Increase in fair market value of interest rate contract - (836 ) Equity in (earnings) loss of affiliates, net of distributions (89 ) 41 Net loss on sale of property, plant, and equipment 15 - Gain on sale of investments (1,008 ) - Net proceeds from the sale of trading securities 15,803 9,456 Changes in operating assets and liabilities (20,545 ) (21,594 ) Non-cash charges and working capital changes of discontinued operations (62 ) 926 Net cash used for operating activities (7,658 ) (7,967 ) Cash flows from investing activities: Purchases of property, plant and equipment (1,222 ) (2,341 ) Change in available-for-sale investment securities, net 253 9,391 Equity investment in affiliates - (43 ) Collections of notes receivable 3,923 831 Proceeds from sale of equity investment in affiliates 95 - Net cash used for investing activities of discontinued operations - (98 ) Net cash provided by investing activities 3,049 7,740 Cash flows from financing activities: Proceeds from issuance of debt 7,281 12,768 Debt repayments (5,393 ) (7,456 ) Payment of interest rate contract - (4,310 ) Payment of financing fees (16 ) (100 ) Loan repayments from stockholders - 66 Net cash used for financing activities of discontinued operations - (165 ) Net cash provided by financing activities 1,872 803 Net change in cash and cash equivalents (2,737 ) 576 Effect of exchange rate changes on cash 212 (165 ) Cash and cash equivalents, beginning of the period 8,541 12,582 Cash and cash equivalents, end of the period $ 6,016 $ 12,993 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 6 THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The condensed consolidated balance sheet as of December 31, 2006, and the condensed consolidated statements of operations, and cash flows for the periods ended December 31, 2006 and 2005 have been prepared by us, without audit.In the opinion of management, all adjustments necessary to present fairly the financial position, results of operations, and cash flows at December 31, 2006, and for all periods presented, have been made. These adjustments include certain reclassifications, which reflect the sale of our shopping center and the sale of the remaining operations of a landfill development partnership as discontinued operations.These adjustments also include restatement adjustments.For additional discussion regarding the nature and impact of the restatement adjustments, see Note 2 of these condensed consolidated financial statements as well as Notes 2 and 18 of our audited financial statements in our 2006 Annual Report on Form 10-K. During the three months ended December 31, 2006, we corrected the carrying value of the liability associated with our arrangement to acquire the remaining 7.5% of PoloExpress.As a result of this correction, we recognized $1.3 million of interest expense during the three months ended December 31, 2006 that pertained to periods prior to October 1, 2006.Management believes the impact of this error is immaterial in each applicable prior period. The condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial statements and the Securities and Exchange Commission’s instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in complete financial statements prepared in accordance with GAAP have been condensed or omitted.These condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in our 2006 Annual Report on Form 10-K.The results of operations for the periods ended December 31, 2006 and 2005 are not necessarily indicative of the operating results for the full year.Certain amounts in the prior period financial statements have been reclassified to conform to the current presentation. The financial position and operating results of our foreign operations are consolidated using, as the functional currency, the local currencies of the countries in which they are located. The balance sheet accounts are translated at exchange rates in effect at the end of the period, and the statement of operations accounts are translated at average exchange rates during the period.The resulting translation gains and losses are included as a separate component of stockholders' equity.Foreign currency transaction gains and losses are included in our statement of operations in the period in which they occur. Liquidity The Company has experienced losses from operations and negative operating cash flows in each of the years for the three years ended September 30, 2006.Although the Company believes its financial resources are sufficient to fund its operations and other contractual obligations in the near term, our cash needs could be substantially higher than projected.The Company believes it has sufficient financial flexibility to meet the near term liquidity needs, including the potential to refinance existing debt, borrow additional funds, sell non-core assets, or reduce operational cash disbursements.However, external factors could impact our ability to execute these alternatives. Stock-Based Compensation We adopted Statement of Financial Accounting Standards (“SFAS”) No. 123R, Share Based Payment, on October 1, 2005, and accordingly, we recognized a nominal amount of compensation cost in the three months ended December 31, 2006 and 2005. No tax benefits and deferred tax assets were recognized on the compensation cost because our tax position reflects a full domestic valuation allowance against deferred tax assets. Our employee stock option plan expired in April 2006 and our non-employee directors’ stock option plan expired in September 2006.As of December 31, 2006, outstanding stock options on Class A common stock reflected only those stock options granted prior to the expiration of the plans.No stock options were granted during the three months ended December 31, 2005.On December 31, 2006, we had outstanding stock option awards of 325,417, of which 235,417 stock option awards were vested.No new stock option plans are being proposed at this time. 7 Comprehensive Income (Loss) The activity in other comprehensive income (loss), net of tax, was: Three Months Ended December 31, (In thousands) 2006 2005 Net earnings (loss) $ (3,495 ) $ 1,993 Unrealized periodic holding gains (losses) on available-for-sale securities 2,261 (1,001 ) Foreign currency translation adjustments 3,034 (1,047 ) Unrealized holding gains on derivatives - 299 Other comprehensive income $ 1,800 $ 244 The components of accumulated other comprehensive loss were: (In thousands) December 31, 2006 September 30, 2006 Unrealized holding gains on available-for-sale securities $ 7,820 $ 5,559 Foreign currency translation adjustments 4,670 1,636 Excess of additional pension liability over unrecognized prior service costs (62,023 ) (62,023 ) Accumulated other comprehensive loss $ (49,533 ) $ (54,828 ) Recently Issued Accounting Pronouncements In February2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, permitting entities to elect fair value measurement for many financial instruments and certain other items. Unrealized gains and losses on designated items will be recognized in earnings at each subsequent period. SFAS No. 159 also establishes presentation and disclosure requirements for similar types of assets and liabilities measured at fair value. We are required to adopt this statement in October2008 and we are currently evaluating the potential impact to our future results of operations, financial position, and cash flows. In September2006, the FASB issued SFAS No. 157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements.SFAS No. 157 does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information. We are required to adopt this statement in October2008 and we are currently evaluating the potential impact to our future results of operations, financial position, and cash flows. In September 2006, the FASB published SFAS No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Pension Plans – an amendment of FASB Statements No. 87, 88, 106, and 132(R).SFAS No. 158 requires an employer to recognize in its statement of financial position the overfunded or underfunded status of a defined benefit postretirement plan measured as the difference between the fair value of plan assets and the benefit obligation. Employers must also recognize as a component of other comprehensive income, net of tax, the actuarial gains and losses and the prior service costs and credits that arise during the period. SFAS No. 158 is effective for fiscal years ending after December 15, 2006 and will be adopted by the Company as of September 30, 2007.If SFAS No. 158 was adopted as of September 30, 2006, the Company would have recorded a reduction in prepaid assets and other assets of $18.1 million and $1.5 million, respectively, a decrease in pension liabilities of $2.6 million, and a charge to other comprehensive income (loss) of $17.0 million. In July 2006, the FASB issued FIN No.48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109.FIN No. 48 requires the use of a two-step approach for recognizing and measuring tax benefits taken or expected to be taken in a tax return and disclosures regarding uncertainties in income tax positions. We are required to adopt FIN No. 48 effective October1, 2007. The cumulative effect of initially adopting FIN No. 48 will be recorded as an adjustment to opening retained earnings in the year of adoption and will be presented separately. Only tax positions that meet the more likely than not recognition threshold at the effective date may be recognized upon adoption of FIN No. 48. We are currently evaluating the impact this new standard will have on our future results of operations, financial position, and cash flows. 8 2. RESTATEMENT During the course of our fiscal 2006 audit and based upon discussions with our external independent registered public accounting firm and management, the Audit Committee of our Board of Directors concluded in January 2007 that our previously filed interim and audited consolidated financial statements should not be relied upon since they were prepared applying accounting practices in accounting for income taxes that did not comply with U.S. generally accepted accounting principles (“GAAP”) and, consequently, we would restate our consolidated financial statements. During the course of the Company’s review of its historical financial statements, additional errors were identified.The consolidated financial statements for the three months ended December 31, 2005 included in this Quarterly Report on Form10-Q include restatement adjustments that we have categorized into the following three areas: our accounting for income taxes; our accounting for commitments and contingencies; and our accounting for long-term investments. As a result of the restatement, originally reported net earnings for the three months ended December 31, 2005 increased by $0.1 million ($0.01 per share).The cumulative impact of errors related to periods prior to September 30, 2005 of $1.4 million has been reflected as an adjustment to beginning retained earnings as of October 1, 2005. The following table summarizes the impact of the restatement adjustments on net earnings and basic and diluted earnings per share for the three months ended December 31, 2005. Three Months Ended (In thousands, except per share data) December 31, 2005 Net earnings, as previously reported $ 1,883 Restatement adjustments for: Commitments and contingencies 5 Long-term investments 27 Income taxes 78 Net earnings, as restated $ 1,993 Basic and diluted earnings per share: As previously reported $ 0.07 Total impact of restatement adjustments 0.01 As restated $ 0.08 9 Financial Statement Impact Statement of Operations Impact The following table displays the cumulative impact of the restatement on the condensed consolidated statements of operations for the three months ended December 31, 2005. Restatement Adjustments for: (In thousands) As Previously Reported (a) Income Taxes Commitments and Contingencies Long-term Investments Total Restatement Adjustments As Restated Revenues $ 51,547 $ - $ - $ - $ - $ 51,547 Cost of revenues 32,144 - 32,144 Other operating expenses 28,549 - 48 - 48 28,597 Operating loss (9,146 ) - (48 ) - (48 ) (9,194 ) Net interest expense (2,718 ) - 53 27 80 (2,638 ) Investment income 928 - 928 Increase in fair market value of interest rate contract 836 - 836 Loss from continuing operations before taxes (10,100 ) - 5 27 32 (10,068 ) Income tax (provision) benefit (65 ) 78 - - 78 13 Equity in loss of affiliates, net (41 ) - (41 ) Loss from continuing operations (10,206 ) 78 5 27 110 (10,096 ) Loss from discontinued operations, net (411 ) - (411 ) Gain on disposal of discontinued operations, net 12,500 - 12,500 Net earnings $ 1,883 $ 78 $ 5 $ 27 $ 110 $ 1,993 (a) Certain previously reported balances have been reclassified to conform to the current condensed consolidated balance sheet presentation, including reclassification to discontinued operations of those assets and liabilities related to a landfill development partnership, sold in April 2006, and Airport Plaza shopping center, sold in July 2006. 3. CASH EQUIVALENTS AND INVESTMENTS Management determines the appropriate classification of our investments at the time of acquisition and reevaluates such determination at each balance sheet date.Cash equivalents and investments consist primarily of money market accounts, investments in United States government securities, investment grade corporate bonds, credit derivative obligations, and equity securities.Investments in common stock of public corporations are recorded at fair market value and classified as trading securities or available-for-sale securities.Investments in credit derivative obligations, characterized as other securities, are recorded at fair market value and classified as available-for-sale securities. Other long-term investments do not have readily determinable fair values and consist primarily of investments in preferred and common shares of private companies and limited partnerships. Available-for-sale securities are carried at fair value, with unrealized holding gains and losses reported as a separate component of stockholders' equity, except to the extent that unrealized losses are deemed to be other than temporary, in which case such unrealized losses are reflected in earnings.Trading securities are carried at fair value, with unrealized holding gains and losses included in investment income.Investments in equity securities and limited partnerships that do not have readily determinable fair values are stated at cost and are categorized as other investments. Realized gains and losses are determined using the specific identification method based on the trade date of a transaction.Interest on government and corporate obligations are accrued at the balance sheet date. Investments in companies in which ownership interests range from 20 to 50 percent are accounted for using the equity method. 10 A summary of the cash equivalents and investments held by us follows: December 31, 2006 September 30, 2006 Aggregate Aggregate Fair Cost Fair Cost (In thousands) Value Basis Value Basis Cash and cash equivalents: Money market and other cash funds $ 6,016 $ 6,016 $ 8,541 $ 8,541 Total cash and cash equivalents 6,016 6,016 8,541 8,541 Short-term investments: Money market funds – available-for-sale – restricted 8,203 8,203 6,002 6,002 Corporate bonds – available-for-sale – restricted 23,692 23,981 - - Corporate bonds – trading securities 30,577 30,577 42,919 42,919 Equity securities – trading securities - - 2,459 2,459 Equity and equivalent securities – available-for-sale 4,117 825 5,132 825 Equity and equivalent securities – available-for-sale – restricted 2,399 1,021 - - Total short-term investments 68,988 64,607 56,512 52,205 Long-term investments: U.S. government securities – available-for-sale – restricted - - 512 512 Money market funds – available-for-sale – restricted 9,181 9,181 10,313 10,313 Corporate bonds – available-for-sale – restricted 4,390 4,390 28,934 29,326 Equity and equivalent securities – available-for-sale – restricted 10,470 7,985 9,275 7,984 Other securities – available-for-sale - restricted 12,518 11,565 11,915 11,565 Other investments, at cost 3,499 3,499 4,370 4,370 Total long-term investments 40,058 36,620 65,319 64,070 Total cash equivalents and investments $ 115,062 $ 107,243 $ 130,372 $ 124,816 On December 31, 2006 and September 30, 2006, we had restricted investments of $70.9 million and $67.0 million, respectively, all of which are maintained as collateral for certain debt facilities, the Esser put option, environmental matters, and escrow arrangements. On December 31, 2006 and September 30, 2006, cash of $2.2 million and $3.4 million, respectively, is held by our European subsidiaries which have debt agreements that place certain restrictions on the amount of cash that may be transferred outside the borrowing companies. For additional information on debt see Note 4. On December 31, 2006, we had gross unrealized holding gains from available-for-sale securities of $8.1 million and gross unrealized losses from available-for-sale securities of $0.3 million. On September 30, 2006, we had gross unrealized holding gains from available-for-sale securities of $5.9 million and gross unrealized losses from available-for-sale securities of $0.4 million. We use the specific identification method to determine the gross realized gains (losses) from sales of available-for-sale securities. 11 4. DEBT At December 31, 2006 and September 30, 2006, notes payable and long-term debt consisted of the following: (In thousands) December 31, 2006 September 30, 2006 Revolving credit facilities – Hein Gericke $ 11,563 $ 11,425 Revolving credit facilities – PoloExpress 1,452 - Current maturities of long-term debt 39,365 14,067 Total notes payable and current maturities of long-term debt 52,380 25,492 GoldenTree term loan – Corporate 30,000 30,000 Term loan agreement – Hein Gericke 5,611 6,090 Term loan agreement – PoloExpress 10,430 11,292 Promissory note – Corporate 13,000 13,000 CIT revolving credit facility – Aerospace 12,966 9,603 GMAC credit facility – Hein Gericke 2,775 3,118 Other notes payable, collateralized by assets 3,885 3,837 Capital lease obligations 2,108 2,577 Less: current maturities of long-term debt (39,365 ) (14,067 ) Net long-term debt 41,410 65,450 Total debt $ 93,790 $ 90,942 Term Loan at Corporate On May 3, 2006, we entered into a credit agreement with The Bank of New York, as administrative agent, and GoldenTree Asset Management, L.P., as collateral agent. The lenders under the Credit Agreement were GoldenTree Capital Opportunities, L.P. and GoldenTree Capital Solutions Fund Financing.Pursuant to the credit agreement, we borrowed from the lenders $30.0 million. The loan matures on May 3, 2010, subject to certain mandatory prepayment events described in the credit agreement. Interest on the loan is LIBOR plus 7.5%, per annum, with an initial interest rate of 12.75% fixed through November 2006.As of December 31, 2006, the applicable interest rate increased to 12.9%.Subsequent interest periods may be selected by us, ranging from one month to nine months, or, if consented to by the lenders, for 12 months. Also, we may choose to convert the method of interest from a LIBOR based loan to a prime based loan. The loan is collateralized by the stock of Banner Aerospace Holding Company I, Inc., (the parent of our Aerospace segment), certain undeveloped real estate owned by us in Farmingdale, N.Y., condemnation proceeds we expect to receive for certain other real estate in Farmingdale, N.Y., and any remaining proceeds to be received by us in the future from the Alcoa transaction. Upon the sale or other monetization of the collateral, the proceeds from such collateral must be used to prepay the loan. We may elect to retain 27.5% of the proceeds from the monetization of the collateral (instead of applying 100% of such proceeds to make a mandatory prepayment of the loan), provided that the remaining collateral meets or exceeds a collateral to loan value of 1.9:1 and we pay the lenders a fee of 3.0% of the retained proceeds. If the loan is voluntarily prepaid by us within the first three years of the loan, we must pay a prepayment penalty of 3.0% in year one, 2.0% in year two, or 1.0% in year three. The credit agreement defines an “Available Amount” as $30.0 million, plus net cash proceeds from the sale of the Company’s shopping center, plus new money from any equity offerings and earnings from investments.During the term of the loan, the aggregate of the following may not exceed the Available Amount (unless consented to by the lenders): additional investments by us in our PoloExpress or Hein Gericke segments or in any new company or new ventures; new acquisitions; guarantees by us of additional debt incurred by our PoloExpress or Hein Gericke segments (with an exception for the existing guarantees); loans by us to our sports and leisure segment (with an exception for the existing loans); and repurchases by us of our outstanding stock. The Available Amount was $49.5 million at December 31, 2006. 12 During the term of the loan: · We must maintain cash, cash equivalents, or public securities that meet or exceed a minimum liquidity threshold of between $10.0 million and $20.0 million. At December 31, 2006, our minimum liquidity requirement was $10.0 million, and accordingly we have classified $10.0 million of qualified investments as restricted long-term investments. · A change of control whereby Jeffrey Steiner, Eric Steiner, or Natalia Hercot cease to own a controlling interest in The Fairchild Corporation would be an event of default under the loan. Subject to the covenants in the credit agreement, the proceeds of the loan may be used for general working capital purposes, investments, or stock repurchases. Credit Facilities at Hein Gericke and PoloExpress On March 1, 2006, our PoloExpress segment entered into an €11.0 million ($14.5 million at December 31, 2006) seasonal credit line with Stadtsparkasse Düsseldorf, with half of the facility available to us for the 2006 season. Borrowings under the facility for the 2006 season were repaid prior to June 30, 2006. The seasonal credit line bears interest at 1.5% over the three-month Euribor rate (4.88% at December 31, 2006) when utilized as a short-term credit facility and 2.75% over the European Overnight Interest Average rate (6.44% at December 31, 2006) when utilized as an overdraft facility.In addition, we must pay a 1.25% per annum non-utilization fee on the available facility during the seasonal drawing period. The seasonal financing facility is 80% guaranteed by the German State of North Rhine-Westphalia. The seasonal facility reduces by €1.0 million per year and expires on June 30, 2008.On November 30, 2006, we amended the seasonal credit line with Stadtsparkasse Düsseldorf to include HSBC Trinkaus & Burkhardt AG as a second lender. This amendment allows us to borrow the entire €10.0 million ($13.2 million at December 31, 2006) facility for the 2007 season. At December 31, 2006, our German subsidiary, Hein Gericke Deutschland GmbH, and its German subsidiary, PoloExpress, had outstanding borrowings of €22.0 million ($29.1 million) due under its credit facilities with Stadtsparkasse Düsseldorf and HSBC Trinkaus & Burkhardt AG, which includes a revolving credit facility at Hein Gericke GmbH providing a credit line of €10.0 million ($11.6 million outstanding and $1.6 million available at December 31, 2006), at interest rates of 3.5% over the three-month Euribor (6.88% at December 31, 2006), which matures annually.For this revolving credit line, we must pay a 1.25% per annum non-utilization fee.Outstanding borrowings under the term loan facility have blended interest rates, with $13.9 million (€10.6 million) bearing interest at 1% over the three-month Euribor rate (4.38% at December 31, 2006), with an interest rate cap protection in which our interest expense would not exceed 6% on 50% of debt, and the remaining $2.1 million (€1.6 million) bearing interest at a fixed rate of 6%. The term loans mature on March 31, 2009, and are secured by the assets of Hein Gericke Deutschland GmbH and PoloExpress and specified guarantees provided by the German State of North Rhine-Westphalia. The loan agreements require Hein Gericke Deutschland and PoloExpress to maintain compliance with certain covenants. The most restrictive of the covenants requires Hein Gericke Deutschland to maintain equity of€44.5 million ($58.8 million at December 31, 2006), as defined in the loan contracts.At December 31, 2006, equity was €59.0 million ($77.9 million), which exceeded by €14.5 million ($19.1 million) the covenant requirements.No dividends may be paid by Hein Gericke Deutschland unless such covenants are met and dividends may be paid only up to its consolidated after tax profits. As of December 31, 2006, Hein Gericke borrowed approximately $14.2 million (€10.8 million) from our subsidiary, Fairchild Holding Corp., which is not subject to restriction against repayment.The loan agreements have certain restrictions on other forms of cash flow from Hein Gericke Deutschland. In addition, the loan covenants require Hein Gericke Deutschland and PoloExpress to maintain inventory and receivables in excess of €50.0 million ($66.0 million). At December 31, 2006, inventory and accounts receivable at Hein Gericke Deutschland and PoloExpress were €68.2 million ($90.0 million), which exceeded by €18.2 million ($24.0 million), the covenant requirement. The loan covenants also require Hein Gericke Deutschland to maintain inventory and accounts receivable at a rate of one and one half times the net debt position. At December 31, 2006, we were in compliance with the loan covenants. At December 31, 2006, our subsidiary, Hein Gericke UK Ltd had outstanding borrowings of $2.8 million (£1.4 million) on its £5.0 million ($9.8 million) credit facility with GMAC. The loan bears interest at 2.25% above the base rate of Lloyds TSB Bank Plc (7.25% at December 31, 2006) and matures on April 30, 2008. We must pay a 0.75% per annum non-utilization fee on the available facility. The financing is secured by the inventory of Hein Gericke UK Ltd and an investment with a fair market value of $4.9 million at December 31, 2006. The most restrictive covenant requires Hein Gericke UK to maintain a maximum level of inventory turns (“Inventory Turns”) as defined.At December 31, 2006, Hein Gericke UK was in compliance with the Inventory Turns covenant. 13 Credit Facility at Aerospace Segment At December 31, 2006, we had outstanding borrowings of $13.0 million on a $20.0 million asset based revolving credit facility with CIT. The amount that we can borrow under the facility is based upon inventory and accounts receivable at our Aerospace segment, and $2.1 million was available for future borrowings at December 31, 2006. Borrowings under the facility are collateralized by a security interest in the assets of our Aerospace segment. The loan bears interest at 1.0% over prime (9.25% at December 31, 2006) and we pay a non-usage fee of 0.5%. The credit facility matures in January 2008.The credit facility requires our Aerospace segment maintain compliance with certain covenants. The most restrictive of the covenants requires the borrowing company, a subsidiary of our Aerospace segment, to maintain a minimum net worth on a quarterly basis, of $14.0 million, plus 25% of cumulative net earnings through the end of the fiscal period. At December 31, 2006, the net worth of the borrowing company was short of the covenant requirement by approximately $0.3 million, which, at CIT’s option could result in an acceleration of the maturity of the loan. However, we were in compliance with all covenants under this credit agreement, including the minimum net worth covenant, on March 31, 2007 and June 30, 2007. We are currently involved in discussions with CIT to extend the maturity of the loan and to receive a waiver from the minimum net worth covenant compliance for December 31, 2006.Management expects to continue under the current terms and conditions of the arrangement until renegotiation of the credit facility is completed. Promissory Note – Corporate At December 31, 2006, we had an outstanding loan of $13.0 million with Beal Bank, SSB. The loan is evidenced by a Promissory Note dated as of August 26, 2004, and is secured by a mortgage lien on the Company’s real estate in Huntington Beach, California, Fullerton, California, and Wichita, Kansas. Interest on the note is at the rate of one-year LIBOR (determined on an annual basis), plus 6% (11.47% at December 31, 2006), and is payable monthly. The loan matures on October 31, 2007, provided that the Company may extend the maturity date for one year, during which time the interest rate will be one-year LIBOR plus 8%. The promissory note agreement contains a prepayment penalty of 3% if prepaid between September 2006 and October 30, 2007. On December 31, 2006, approximately $1.2 million of the loan proceeds were held in escrow to fund specific improvements to the mortgaged property. Guarantees At December 31, 2006, we included $1.4 million as debt for guarantees assumed by us of retail shop partners’ indebtedness incurred for the purchase of store fittings in Germany. These guarantees were issued by our subsidiaries in the PoloExpress segment and are collateralized by the fittings in the stores of the shop partners for whom we have guaranteed indebtedness. In addition, at December 31, 2006, approximately $1.2 million of bank loans received by retail shop partners in the PoloExpress segment were guaranteed by our subsidiaries prior to our acquisition of the PoloExpress business and are not reflected on our balance sheet because these loans have not been assumed by us. Letters of Credit We have entered into standby letter of credit arrangements with insurance companies and others, issued primarily to guarantee payment of our workers’ compensation liabilities. At December 31, 2006, we had contingent liabilities of $3.0 million, on commitments related to outstanding letters of credit which were secured by restricted cash collateral. 14 5. PENSIONS AND POSTRETIREMENT BENEFITS The Company and its subsidiaries sponsor three qualified defined benefit pension plans and several other postretirement benefit plans. The components of net periodic benefit cost from these plans are as follows: Pension Benefits Postretirement Benefits Three Months Ended December 31, Three Months Ended December 31, (In thousands) 2006 2005 2006 2005 Service cost $ 79 $ 97 $ 3 $ 6 Interest cost 2,382 2,626 380 519 Expected return on plan assets (3,047 ) (3,405 ) - - Amortization of: Prior service cost 65 90 (392 ) (278 ) Actuarial loss 800 894 264 379 Net periodic benefit cost 279 302 $ 255 $ 626 Settlement charge (a) 274 - Total net pension cost $ 553 $ 302 (a) Represents the settlement charge from a $1.4 million distribution of entitled benefits under our supplemental executive retiree plan, which requires us to expense a portion of the unrecognized actuarial loss and prior service costs during the three months ended December 31, 2006. Our funding policy is to make the minimum annual contribution required by the Employee Retirement Income Security Act of 1974 or local statutory law. Based upon our actuary’s current assumptions and projections, we do not expect additional cash contributions to the largest pension plan to be required until 2008. Current actuarial projections indicate cash contribution requirements of $5.1 million in 2008, $7.2 million in 2009, $7.4 million in 2010, $7.4 million in 2011, and $18.9 million thereafter. We are required to make annual cash contributions of approximately $0.3 million to fund a small pension plan. In December 2003, the Medicare Prescription Drug, Improvement and Modernization Act of 2003 became law in the United States. The Prescription Drug, Improvement and Modernization Act of 2003 introduces a prescription drug benefit under Medicare as well as a federal subsidy to sponsors of retiree health care benefit plans that provide a benefit that is at least actuarially equivalent to the Medicare benefit.The Medicare Prescription Drug Improvement Act of 2003 is expected to result in improved financial results for employers, including us, that provide prescription drug benefits for their Medicare-eligible retirees. In October 2005, we amended our non-class action retiree medical plans to terminate the prescription drug coverage for Medicare eligible participants, effective January 1, 2006, and we have increased our retiree contributions from 35% to 50% and from 50% to 66.7% for the retiree medical plan costs in 2006 and 2007, respectively. The plan amendment had an estimated effect of reducing our postretirement liabilities by approximately $15.6 million. The reduction in liabilities will be recognized over 13 years and our postretirement benefit expense will be reduced by approximately $1.4 million in fiscal 2007 as a result of this plan amendment.In 2006, we have adjusted our liability to reflect benefits available to us from the Medicare Prescription Subsidy available for the 1991 class action settlement.We expect to receive $0.4 million in each of the next 5 years for the Medicare Prescription Subsidy. 15 6. EARNINGS (LOSS) PER SHARE The following table illustrates the computation of basic and diluted loss per share: Three Months Ended December 31, (In thousands, except per share data) 2006 2005 Basic loss per share: (Restated) Loss from continuing operations $ (14,029 ) $ (10,096 ) Weighted average common shares outstanding 25,226 25,226 Basic loss from continuing operations per share $ (0.56 ) $ (0.40 ) Diluted loss per share: Loss from continuing operations $ (14,029 ) $ (10,096 ) Weighted average common shares outstanding 25,226 25,226 Options antidilutive antidilutive Total shares outstanding 25,226 25,226 Diluted loss from continuing operations per share $ (0.56 ) $ (0.40 ) The computation of diluted loss from continuing operations per share for the three months ended December 31, 2006 and 2005 excluded the effect of 325,417 and 781,413 incremental common shares, respectively, attributable to the potential exercise of common stock options outstanding because the effect was antidilutive. 7. EQUITY SECURITIES We had 22,604,835 shares of Class A common stock and 2,621,338 shares of Class B common stock outstanding at December 31, 2006.Class A common stock is traded on the New York Stock Exchange.There is no public market for the Class B common stock.The shares of Class A common stock are entitled to one vote per share and cannot be exchanged for shares of Class B common stock.The shares of Class B common stock are entitled to ten votes per share and can be exchanged, at any time, for shares of Class A common stock on a share-for-share basis. 8. CONTINGENCIES Environmental Matters Our operations are subject to stringent government imposed environmental laws and regulations concerning, among other things, the discharge of materials into the environment and the generation, handling, storage, transportation, and disposal of waste and hazardous materials.To date, such laws and regulations have had a material effect on our financial condition, results of operations, or net cash flows, and we have expended, and can be expected to expend in the future, significant amounts for the investigation of environmental conditions and installation of environmental control facilities, remediation of environmental conditions and other similar matters. In connection with our plans to dispose of certain real estate, we must investigate environmental conditions and we may be required to take certain corrective action prior or pursuant to any such disposition. In addition, we have identified several areas of potential contamination related to, or arising from other facilities owned, or previously owned, by us, that may require us either to take corrective action or to contribute to a clean-up. We are also a defendant in several lawsuits and proceedings seeking to require us to pay for investigation or remediation of environmental matters, and for injuries to persons or property allegedly caused thereby, and we have been alleged to be a potentially responsible party at various "superfund" sites. We believe that we have recorded adequate accruals in our financial statements to complete such investigation and take any necessary corrective actions or make any necessary contributions. No amounts have been recorded as due from third parties, including insurers, or set-off against, any environmental liability, unless such parties are contractually obligated to contribute and are not disputing such liability. 16 In October 2003, we learned that volatile organic compounds had been detected in amounts slightly exceeding regulatory thresholds in a town water supply well in East Farmingdale, New York. Subsequent sampling of groundwater from the extraction wells to be used in the remediation system for this site has indicated that contaminant levels at the extraction point are significantly higher than previous sampling results indicated.These compounds may, to an as yet undetermined extent, be attributable to a groundwater plume containing volatile organic compounds, which may have had its source, at least in part, from plant operations conducted by a predecessor of ours in Farmingdale. We are aiding East Farmingdale in its investigation of the source and extent of the volatile organic compounds, and may assist it in treatment. In the three months ended December 31, 2006, we contributed approximately $0.1 million toward this remediation, but may be required to pay additional amounts of up to $7.7 million over the next 20 years. We incurred $1.5 million of expense in discontinued operations for environmental matters in the three months ended December 31, 2006. As of December 31, 2006 and September 30, 2006, the consolidated total of our recorded liabilities for environmental matters was approximately $14.6 million and $13.5 million, respectively, which represented the estimated probable exposure for these matters.At December 31, 2006, $1.2 million of these liabilities were classified as other accrued liabilities and $13.4 million were classified as other long-term liabilities. It is reasonably possible that our exposure for these matters could be approximately $21.0 million. The sales agreement with Alcoa includes an indemnification for legal and environmental claims in excess of $8.45 million, for our fastener business. As of December 31, 2006, Alcoa had contacted us concerning potential health and safety claims of approximately $16.4 million.On June 25, 2007, the Company received an arbitration ruling awarding Alcoa approximately $4.0 million from the Company’s $25.0 million escrow account.On October 31, 2007, the Company and Alcoa resolved all disputes related to the 2002 sale of the fastener business to Alcoa.Accordingly, $25.3 million of the escrow account was released to us and Alcoa paid us an additional $0.6 million. Asbestos Matters On January 21, 2003, we and one of our subsidiaries were served with a third-party complaint in an action brought in New York by a non-employee worker and his spouse alleging personal injury as a result of exposure to asbestos-containing products.The defendant, who is one of many defendants in the action, had purchased a pump business from us, and asserts the right to be indemnified by us under its purchase agreement.This case was discontinued as to all defendants, thereby extinguishing the indemnity claim against us in the instant case. However, in September 2003, the purchaser notified us of, and claimed a right to indemnity from us in relation to more than 10 thousand other asbestos-related claims filed against it.We have not received enough information to assess the impact, if any, of the other claims. During the last thirty nine months, we have been served directly by plaintiffs’ counsel in forty seven cases related to the same pump business. Two of the forty seven cases were dismissed as to all defendants, based upon forum objections. The Company was voluntarily dismissed from thirteen additional pump business cases during the same period, without the payment of any consideration to plaintiffs. We, in coordination with our insurance carriers, intend to aggressively defend ourselves against the remaining thirty two claims. During the last thirty nine months, we, or our subsidiaries, were served with a total of three hundred thirty claims filed in various venues by non-employee workers, alleging personal injury or wrongful death as a result of exposure to asbestos-containing products other than those related to the pump business. The plaintiffs’ complaints do not specify which, if any, of our former products are at issue, making it difficult to assess the merit and value, if any, of the asserted claims. We, in coordination with our insurance carriers, intend to aggressively defend ourselves against these claims. During the same time period, we have resolved eighteen similar, non-pump, asbestos-related lawsuits that were previously served upon us. In fourteen cases, we were voluntarily dismissed, without the payment of any consideration to plaintiffs.The remaining four cases were settled for a nominal amount. Our insurance carriers have participated in the defense of all of the aforementioned asbestos claims, both pump and non-pump related. Although insurance coverage varies, depending upon the policy period(s) and product line involved in each case, management believes that our insurance coverage levels are adequate, and that asbestos claims will not have a material adverse effect on our financial condition, future results of operations, or net cash flow. Commercial Lovelace Motor Freight Litigation In July 2005, we received notice that The Ohio Bureau of Workers’ Compensation (the “Bureau”) is seeking reimbursement from us of approximately $7.3 million for Commercial Lovelace Motor Freight Inc. workers’ compensation claims which were insured under a self-insured workers compensation program in Ohio from the 1950s until 1985.In March 2006, we received a letter from the Bureau increasing the amount of reimbursement it is seeking from us to approximately $8.0 million and suggesting a meeting to discuss a settlement.With interest, the claim could be higher.For many years prior to July 2005, we had not received any communication from the Bureau. Commercial Lovelace Motor Freight is a former wholly-owned subsidiary of ours, which filed for Bankruptcy protection in 1985.Recently, two surety companies which had issued bonds in favor of the Bureau settled claims of the Bureau, and they too demanded from the Company payment in respect of the amounts they paid. 17 Settlement efforts to date have not been successful with either the Bureau or the two surety companies. On August 17, 2007, the Attorney General of Ohio filed a lawsuit on behalf of the Bureau in the Court of Common Pleas of Franklin County, Ohio, seeking to recover from the Company $5.8 million, including interest to that date and other costs.This claim represents the amount remaining after the Bureau’s settlements with the two surety companies.On August 21, 2007, the two surety companies sued the Company to recover on indemnification obligations allegedly due to them, in the aggregate amount of $1.1 million, including interest to that date and other costs. The Company has filed answers to the three complaints and a motion to consolidate the three actions is pending.The Company intends to vigorously defend these actions.As of December 31, 2006, we accrued $2.0 million related to the claim made by the Bureau. Other Matters In early August 2006, three lawsuits were filed in the Delaware Court of Chancery, purportedly on behalf of the public stockholders of the Company, regarding a going private proposal by FA Holdings I, LLC, a limited liability company led by Jeffrey Steiner and Philip Sassower, Chairman of The Phoenix Group LLC.The defendants named in these actions included Jeffrey Steiner, Eric Steiner, Robert Edwards, Daniel Lebard, Michael Vantusko, Didier Choix, Glenn Myles, FA Holdings I, LLC and the Company. The allegations in each of the complaints, which were substantially similar, asserted that the individual defendants had breached their fiduciary duties to the Company’s stockholders and that the FA Holdings offer of $2.73 for each share of the Company’s stock was inadequate and unfair.The suits sought injunctive relief, rescission of any transaction, damages, costs and attorneys’ fees.On September 7, 2006, the Delaware Court of Chancery consolidated all three Delaware lawsuits into a single action, styled In re The Fairchild Corporation Shareholders Litigation, Consolidated C.A. No. 2325-N.On September 21, 2006, the Company announced that FA Holdings I, LLC had withdrawn its proposal, but that the parties subsequently had further discussions and agreed to meet again.On December 5, 2006, the Company announced that discussions with FA Holdings regarding a potential transaction had been terminated.On March 2, 2007, plaintiffs filed a stipulation with the Delaware Court of Chancery seeking to dismiss the consolidated action.On March 6, 2007, the Delaware Court of Chancery entered an order dismissing all of the claims in the consolidated action. Two actions, styled Noto v. Steiner, et al., and
